Appeal by defendant from a judgment of the former County Court, Queens County, rendered October 20, 1950 after a jury trial, convicting him of robbery in the first degree, grand larceny in the first degree, attempted rape in the first degree, and assault in the second degree, and imposing sentence upon him as a second felony offender. Judgment affirmed. We find improper: (a) the prosecutor’s reference to defendant as a “bum”; (b) the prosecutor’s remarks regarding the necessity of a trial occasioned by the apprehending officer’s failure to shoot the defendant during pursuit; and (e) the prosecutor’s unwarranted criticism of defense counsel’s conduct of the trial. However, the proof of defendant’s guilt was clear and convincing, and under all the circumstances disclosed by this record we find that such improprieties were not material; they did not affect the result or deprive defendant of a fair trial. Beldock, P. J., Ughetta, Christ, Hopkins and Benjamin, JJ., concur.